32 So. 3d 729 (2010)
Donald S. GORDON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4459.
District Court of Appeal of Florida, First District.
April 13, 2010.
Donald S. Gordon, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is hereby granted a belated appeal of the judgments and sentences imposed on July 23, 2008, in Suwannee County case numbers 07-530-CF, 08-023-CF and 08-026-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WOLF, LEWIS, and MARSTILLER, JJ., concur.